 INDUSTRIAL BROWNHOIST DIV. OF AMERICAN HOISTIndustrial Brownhoist Division of American Hoist andDerrickCompanyandUnited Steelworkers ofAmerica,AFL-CIO,Petitioner.Case 7-RC-9672'July 20, 1970DECISION, ORDER, AND DIRECTION OFSECOND ELECTIONBY MEMBERS FANNING,MCCULLOCH,AND JENKINSPursuant to a Stipulation for Certification UponConsent Election approved on November 24, 1969,an election by secret ballot was conducted onDecember 11, 1969, under the direction and super-visionof the Regional Director for Region 7,among the employees in the stipulated unit. At theconclusionof the election, the parties werefurnished a tally of ballots which showed that therewere approximately 16 eligible voters and that 16ballots were cast, of which 4 were for the Unionand 12 against. There were no challenged ballots.Thereafter, the Petitioner filed objections to con-duct affecting the results of the election.In accordance with the National Labor RelationsBoard Rules and Regulations and Statements ofProcedure, Series 8, as amended, the RegionalDirectorconductedan investigation and, onDecember 29, 1969, issued and duly served on thepartieshisReport on Objections, in which hedirected that a hearing be held to resolve the issuesraised by the objections. He further ordered thatthe Hearing Officer designated to conduct the hear-ing prepare and cause to be served on the parties areport containing resolutions of the credibility ofwitnesses, findings of fact, and recommendations tothe Board as to the disposition of said issues.Pursuant to the Regional Director's order, ahearing was held on January 29,1970, before Hear-ing Officer Raymond A. Shemke. All parties par-ticipated and were given full opportunity to ex-amine and cross-examine witnesses and to in-troduce evidence bearing on the issues. On March31, 1970, the Hearing Office issued and duly servedon the parties his Report and Recommendations on'At the hearing,Petitionerwithdrew Objection 2 and all of Objection 3,except the first sentence thereof chargingthatthe Employerhad sent coer-cive letters to its employees'The Board agrees with the Hearing Officerthat the general wage in-creases,which wereinitially announcedto unit employees individually byCharles Ego on November 9,1969, and which werethereafter implementedduring thecritical preelection period, interferedwith the election hereinWe find it unnecessary to, and do not,pass on his further recommendationthat wefind thatelection interference also resulted from the employer's an-nouncement and implementation,during the criticalperiosd,of extensiveimprovements in its fringebenefitsprogram551Objections in which he recommended that Objec-tion 1 be sustained in its entirety and Objection 4be sustained in part, and that Objection 3, to theextent that it had not been previously withdrawn,be overruled.' He therefore recommended that theelection conducted herein on December 11, 1969,be set aside, and that a new election be ordered.The Employer filed timely exceptions to the reportand a brief insupport thereof.Pursuant to the provisions of Section 3(b) of theNational LaborRelationsAct, as amended, theBoard has delegated its powers in connection withthis case to a three-member panel.Upon the entire record in this case, the Boardfinds:1.The Employer is engaged in commerce withinthe meaning of the Act, and it will effectuate thepolicies of the Act to assert jurisdiction herein.2.Petitioner is a labor organization claiming torepresent certain employees of the Employer.3.A question affecting commerce exists con-cerning the representation of employees of the Em-ployer within the meaning of Section 9(c)(1) andSection 2(6) and (7) of the Act.4.The parties stipulated, and we find, that thefollowing employees constitute a unit appropriatefor collective bargaining within the meaning of Sec-tion 9(b) of the Act:All product expeditiors, chief controlmen, con-trolmen (assembly), and controlmen (machineand fabrication) employees employed by theEmployer at its Bay City, Michigan, plant, butexcluding all production and maintenance em-ployees, office and shop clerical and profes-sional employees, guards and supervisors asdefined in the Act.5.The Board has reviewed the rulings made bythe Hearing Officer at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theHearing Officer's report, the exceptions and brief,and the entire record in the case, and herebyadopts the findings and recommendations of theHearing Officer except as modified herein.'Unlike the new fringe benefits program, the evidence does not establishthat the salary increases were given at any other of the Employer's plantsbeside the one in which the election was conducted The record furtherestablishes that,for at least a 20-month period prior to November 9, theEmployer had never given a general salary increase, but rather had given ir-regular individual increases The record also shows that, contrary to pastpractice, the Employer announced the November increases by the methodof individual interviews conducted by the plant manager In these circum-stances, we conclude that the evidence supports a finding that the salary in-creases were conceived and timed to interfere with the election184 NLRB No. 62 552DECISIONSOF NATIONALLABOR RELATIONS BOARDORDERIt is hereby ordered that the election conductedherein on December 11, 1969, be,and it hereby is,In order to assure that all eligible voters may have the opportunity to beinformed of the issues in the exercise of their statutory right to vote, allparties to the election should have access to a list of voters and their ad-dresses which may be used to communicate with themExcelsiorUn-derwear Inc,156 NLRB 1236,N L R B v Wyman-GordonCo, 394 U S759 Accordingly,it is hereby directed that an election eligibility list, con-taining the names and addresses of all the eligible voters, must be filed byset aside.[Direction of Second Election3 omitted frompublication. ]the Employer with the Regional Director for Region7 within7 days afterthe date of issuanceof theNotice of Second Election by the RegionalDirector TheRegional Director shall make the list available to all partiesto the election No extension of time to file this list shall be granted by theRegionalDirector except in extraordinary circumstances Failure tocomplywith this requirement shall be grounds for setting aside the electionwhenever proper objections are filed